DETAILED ACTION   

1.	The Office Action is in response to Application 17445935 filed on 08/25/2021. Claims 1-7 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lyons  et al. (US 20150235426) and in view of   Large et al. (US 20120127128).
 
	Regarding claim 1, Lyons  teaches a portable user vision-enhancement system (fig. 1) comprising: 
	a smartphone (fig. 1, component 50) including a display (fig. 4A,  50), a processor, a memory, and a camera (fig. 4a, component 54; paragraph 0077… device 50 as seen in FIGS. 4a and 5 includes a central processing unit (CPU) (not shown), a screen 52, a back facing camera 54); 
	a pair of goggles (fig. 1, component 20) wherein the smartphone is operatively mounted on the goggles (as shown in fig. 1, fig. 2) such that the camera views a scene in front of the user (as shown in fig. 3a and fig. 3b) and is operable to obtain input video images of a scene (paragraph 0095, …a video captured by the MHMD camera; paragraph 0143, … a wearer of the goggles 500 can initiate real-time video through the smartphone to be seen on the internal display); 
	a program stored in the memory wherein the processor is programmed to execute the stored program (paragraph 0074, … personal electronic devices that include a programmable processor/memory and display screen ) to transform the input video images of the scene into a stream of output video images of the scene that appear on the display (paragraph 0143, … a wearer of the goggles 500 can initiate real-time video through the smartphone to be seen on the internal display; paragraph 0118, … the application running on the device may utilize computer vision to "see" (and recognize) a fiducial marker of or on a viewed item in the camera video feed), where the processor is programmed to vary one or more attributes of the output video images in response to an input signal provided by the user to the processor (paragraph 0086, … receives input from the user 70 (not shown) and communicates the input to the mobile computing device 50); where said one or more attributes includes a contrast (paragraph 0185, … display screen slider 952 may be used to communicate instructions to the smartphone 958, such as controlling volume, contrast, or other such features… be used to supplement the input capacity of the two styluses). 
	It is noticed that Lyons does not disclose explicitly of a blur, an ambient light level, and an edge enhancement.
	Large discloses of a blur, an ambient light level, and an edge enhancement (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a blur, an ambient light level, and an edge enhancement as a modification to the portable user vision-enhancement system for the benefit of that can have better view (paragraph 0048).
	Regarding claim 2, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Lyons further discloses that the one or more attributes includes the contrast (paragraph 0185, … display screen slider 952 may be used to communicate instructions to the smartphone 958, such as controlling volume, contrast, or other such features… be used to supplement the input capacity of the two styluses).

	Regarding claim 3, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Large further discloses that one or more attributes includes the blur (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 4, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Large further discloses that one or more attributes includes the ambient light level (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 5, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Large further discloses that one or more attributes includes the edge enhancement (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 6, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Lyons further discloses that the one or more attributes includes the contrast (paragraph 0185, … display screen slider 952 may be used to communicate instructions to the smartphone 958, such as controlling volume, contrast, or other such features… be used to supplement the input capacity of the two styluses).
	Large further discloses that one or more attributes includes the contrast, the blur, the ambient light level, and the edge enhancement (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 7, the combination of Lyons and Large teaches the limitations recited in claim 1 as discussed above. In addition, Lyons further discloses that the one or more attributes includes the contrast (paragraph 0185, … display screen slider 952 may be used to communicate instructions to the smartphone 958, such as controlling volume, contrast, or other such features… be used to supplement the input capacity of the two styluses).
	Large further discloses that one or more attributes includes the ambient light level (paragraph 0048,  … . diffuse images may imply use of intensity profile information as well as gradients, which may take into effects such as ambient light… The deconvolution of the image, which results in an expected range of gradients near a high contrast object edge,… be assigned relatively higher merit than thoss resulting in excessive blur or excessive edge ringing transient edge response… they may take into account such factors as ambient light, objects behind other objects, motion blur…).
	The motivation of combination is the same as in claim 1’s rejection.


5. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
6.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423